OPINION — AG — ** SUBJECT MATTER OF THE OPINION ** CONCERNING A CLAIM MADE BY THE CARTER OIL COMPANY, AS THE OPERATOR AND PRODUCER OF A DRILLING UNIT, FOR A REFUND UNDER 68 O.S.H. 832, OF GROSS PRODUCTION TAXES PAID BY THAT COMPANY ON OIL PRODUCED AND PURCHASED BY IT WHICH WAS ATTRIBUTABLE TO THE INTEREST IN THE MINERALS IN AND UNDER CERTAIN LANDS, IN GARVIN COUNTY, OKLAHOMA, WHICH WERE INVOLVED IN THE CASE OF STATE EX REL. COMMISSIONER OF THE LAND OFFICE V. PHILLIPS PETROLEUM COMPANY, 258 P.2d 1193 — (THE PERIOD OF TIME FROM THE COMMENCEMENT OF THAT ACTION UNTIL THE MANDATE OF THE SUPREME COURT OF OKLAHOMA REVERSING THE JUDGEMENT OF THE DISTRICT COURT IN THAT CASE WAS SPREAD OF RECORD IN THE DISTRICT COURT, WOULD NOT BE COUNTED IN DETERMINING WHETHER OR NOT ITS CLAIM FOR REFUND UNDER 68 O.S.H. 832, OF THE GROSS PRODUCTION TAXES PAID BY IT UPON PRODUCTION, WHICH WAS FILED BY IT ON MAY 11, 1954, HAD BEEN FILED WITHIN A REASONABLE TIME, THREE YEARS, AFTER PAYMENT OF SUCH TAXES. CITE: OPINION NO. MAY 9, 1955 — BURSON — WITHDRAWN (JAMES C. HARKIN)